Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered March 8, 2004, which granted defendants’ motion for *246renewal and dismissed this legal malpractice action, unanimously affirmed, with costs.
Plaintiffs adverse determination in defendants’ prior action to recover fees for the rendering of professional services precludes a finding of malpractice with regard to the same services (see Ahearn v Arvan, 2 AD3d 469 [2003]; Chisholm-Ryder Co. v Sommer & Sommer, 78 AD2d 143 [1980]), as such determination “implicitly finds that there was no malpractice” (Koppelman v Liddle, O’Connor, Finkelstein & Robinson, 246 AD2d 365, 366 [1998]).
We have considered plaintiffs remaining arguments and find them without merit. Concur—Sullivan, J.P., Nardelli, Williams, Sweeny and McGuire, JJ.